Citation Nr: 9927280	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.G., M.D.





INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).

The issue of entitlement to service connection for 
post-traumatic stress disorder is addressed in the remand 
portion of this decision.


FINDING OF FACT

There is no medical evidence showing a nexus between the 
veteran's current back disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran's service medical records are negative for any 
complaints or findings of a back disorder.  The current 
medical evidence of record reveals a herniated nucleus 
pulposus, that was noted as occurring in 1995 while working 
at a packing plant.  There is no competent evidence on file 
linking the veteran's current back disorder to service or to 
any incident of service, despite his assertions that such a 
causal relationship exists.  This lack of cognizable evidence 
is particularly dispositive as the first medical evidence of 
record for treatment for symptomatology of this disorder is 
more than 25 years after his period of service had ended.  
See cf. Mense v. Derwinski, 1 Vet.App. 354 (1991).  As there 
is no evidence which provides the required nexus between 
military service and the current back disorder, service 
connection for a disorder is not warranted.  See Caluza v. 
Brown, 7 Vet.App. 498 (1995).


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.


REMAND

Entitlement to service connection for post-traumatic stress 
disorder requires the presence of the following three 
elements: (1) current, clear medical diagnosis of 
post-traumatic stress disorder (presumed to include the 
adequacy of the post-traumatic stress disorder symptomatology 
and the sufficiency of a claimed inservice stressor); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current symptomatology and the 
specified claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) set forth the framework for 
establishing the presence of a recognizable stressor which is 
the essential prerequisite to support the diagnosis of 
post-traumatic stress disorder.  Zarycki v. Brown, 6 Vet.App. 
91 (1993).  The Court noted that the evidence necessary to 
establish the existence of the recognizable stressor during 
service will vary depending on whether or not the veteran was 
"engaged in combat with the enemy" under 38 U.S.C.A. § 
1154(b) (West 1991) and 38 C.F.R. § 3.304 (1998).

The Court has held that combat status may be determined 
"through the receipt of certain recognized military citations 
or other supportive evidence".  West v. Brown, 7 Vet.App. 70 
(1994).  The phrase "other supportive evidence" serves to 
provide an almost unlimited field of potential evidence to be 
used to "support" a determination of combat status.  Gaines 
v. West, 11 Vet. App. 353 (1998).  If the veteran did engage 
in combat with the enemy, he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the circumstances, conditions, or hardships of service 
or unless the Board finds by clear and convincing evidence 
that a particular asserted stressful event did not occur.  
Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.

In West v. Brown, 7 Vet.App. 70 (1994), the Court further 
elaborated on the analysis in Zarycki.  In Zarycki, the Court 
held that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  
Zarycki, 6 Vet.App. at 98-99.  In West, the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.  
The Court also held that a psychiatric examination for the 
purpose of establishing the existence of post-traumatic 
stress disorder was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.  West v. Brown, 7 Vet.App. 70 (1994).

In approaching a claim for service connection for 
post-traumatic stress disorder, the question of the existence 
and character of an event claimed as a recognizable stressor 
must be resolved by adjudicatory personnel.  If the 
adjudicators, having given due consideration to all matters 
of credibility raised by the record, conclude that the record 
establishes the existence and character of such an alleged 
stressor or stressors, then and only then, the case should be 
referred for a medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of post-traumatic 
stress disorder have been met.

In such a referral, the adjudicator should specify to the 
examiner(s) precisely what stressors have been accepted, as 
established by the record, and the medical examiner(s) must 
be instructed that only those events may be considered in 
determining whether stressors, to which the appellant was 
exposed during service, were of sufficient severity as to 
have resulted in current psychiatric symptoms.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
post-traumatic stress disorder due to service would be 
pointless.  Likewise, if the examiner renders a diagnosis of 
post-traumatic stress disorder that is not clearly based upon 
stressors in service, whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The veteran's service records do not demonstrate that he was 
awarded military citations which would establish a 
presumption that he "engaged in combat with the enemy."  The 
veteran has submitted written contentions and provided 
testimony that one of his alleged stressors was when a 
Vietnamese boy was run over by a truck.  The veteran has 
stated that this incident happened in either October or 
November in 1969 during a convoy with the 543rd 
Transportation Company.  He has also alleged as a stressor 
being subject to frequent rocket attacks while being 
stationed with the 543rd Transportation Company.  The Board 
notes that this unit may have Morning Reports which may be 
probative of the alleged incident and level of hostile enemy 
action directed at their Company.  The Board further notes 
that these records have not been associated with the claims 
folder.  When a veteran claims entitlement to service 
connection for post-traumatic stress disorder, any evidence 
available from the service department indicating that the 
veteran served in the area in which the stressful event is 
alleged to have occurred, and any evidence supporting the 
description of the event, are to be made a part of the 
record.  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
Accordingly, it would be appropriate to obtain all relevant 
records in regard to the veteran's alleged stressors and 
which have not yet been associated with the claims folder.  
The veteran should be provided with another opportunity to 
provide specific and detailed information regarding his 
alleged stressors while serving in the Republic of Vietnam.

Therefore, this issue is remanded for the following actions:

1.  The RO should provide the veteran 
with another opportunity to submit 
specific and detailed information 
regarding his reported stressor events 
related to his tour of duty in Vietnam.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, to include to the 
extent possible the exact dates, places, 
detailed descriptions of the events, and 
the names and other identifying 
information concerning any individuals 
involved in the events.  He should be 
asked if the 543rd Transportation Company 
sustained casualties during the claimed 
motor, rocket and sniper attacks.  He 
should be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
in service.  He may submit statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.  The 
veteran should be told that the 
information is critical in order to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

2.  Thereafter, the RO should request the 
appropriate sources, to include United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), (formerly the 
United States Army and Joint Services 
Environmental Support Group), 7798 Cissna 
Road, Springfield, VA 22150, to verify 
the claimed stressors as reported by the 
veteran in the above-requested 
information, as well as information 
previously in the claims file to include 
his testimony and statements given to 
health care practitioners.  If USASCRUR 
is unable to provide the specific 
information requested, they should be 
asked to direct the RO to the appropriate 
sources.  Additionally, the RO should 
request the National Personnel records 
center to furnish morning reports for the 
time periods in question.

3.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, corroborative evidence 
is not required regarding any combat 
related stressors.

4.  If the RO determines that the record 
establishes the existence and character 
of such an alleged stressor or stressors, 
a VA examination should be performed by a 
psychiatrist and a psychologist in order 
to determine the nature and severity of 
any psychiatric illness, to include 
post-traumatic stress disorder.  The 
claims folder and a copy of this remand 
must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiners that only a stressor(s) which 
has been verified by the RO may be used 
as a basis for a diagnosis of 
post-traumatic stress disorder.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should specify whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiners.  If 
psychiatric disorders, other than post-
traumatic stress are diagnosed, it is 
requested that the examiners correlate 
their findings and render an opinion as 
to whether any psychiatric disorder is 
related to the veteran's period of active 
duty service, to include his inservice 
psychiatric complaints and findings.  A 
complete rationale of any opinion 
expressed should be included in the 
examination report.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

6.  The RO should request all clinical 
records regarding the veteran from R. 
Correa-Grau, M.D.  These records should 
be translated into English, if necessary, 
and incorporated into the claims file.  
The RO should request that Dr. Correa-
Grau provide the medical bases for his 
opinion that the veteran currently 
experiences post-traumatic stress 
disorder due to his experiences in 
Vietnam.  Dr. Correa-Grau should be asked 
to specify the alleged stressor upon 
which he based this finding.  A complete 
rationale for all conclusions reached 
should be recorded, as well as supporting 
documentation for any opinion reached.

7.  Thereafter, this issue should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the appellant until he receives further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

